DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 6, 2020 has been entered. 
This Office action is in response to the amendment filed October 5, 2020 and the RCE filed November 6, 2020, which amends claims 1, 3-5, and 21 and cancels claim 22. Claims 1 and 3-21 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed October 5, 2020, caused the withdrawal of the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2013/0234119) in view of Parham et al. (WO 2015/014434) as set forth in Office action mailed August 12, 2020.
Applicant’s amendment of the claims, filed October 5, 2020, caused the withdrawal of the rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over 
Applicant’s amendment of the claims, filed October 5, 2020, caused the withdrawal of the rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2013/0234119) in view of Eum et al. (WO 2016/105141) and Jang et al. (WO 2015/152644) as set forth in Office action mailed August 12, 2020. The applicant cancels claim 22; therefore, the claim is no longer pending. The applicant cancels claim 22; therefore, the claim is no longer pending.

Response to Arguments
Applicant's arguments filed October 5, 2020 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments that the amendment of the claims overcomes the rejection over Mizuki in view of Parham, the Office points out that claim 1 allows Ar1 to be a substituted dibenzofuran group and does not limit the substituents groups on the dibenzofuran group. Parham teaches the following compound 
    PNG
    media_image1.png
    209
    290
    media_image1.png
    Greyscale
 (paragraphs [0113]-[0116] and [0230], Tables 1 and 2). This compound meets applicant’s formula 1 where X1 and X3 N atoms, X2 is 1 is phenylene, b1-b3 are 1, Ar2 and Ar3 are phenyl, and Ar1 is a substituted dibenzofuran group. This compound reads on the applicant’s claimed invention and the applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al. (US 2013/0234119) (hereafter “Mizuki”) in view of Parham et al. (WO 2015/014434), where Parham et al. (US 2016/0181548) (hereafter “Parham”) is used as the English equivalent.
Regarding claims 1, 3, and 5-20, Mizuki teaches an electroluminescent device comprising an electroluminescent device comprising an anode, a hole injection layer, a 
    PNG
    media_image2.png
    195
    295
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    234
    295
    media_image3.png
    Greyscale
 (paragraphs [0430] and [0437]).  
    PNG
    media_image2.png
    195
    295
    media_image2.png
    Greyscale
 meets applicant’s formula 2-3, where c1 is 2 and a21 is 0, Cz1 is applicant’s formula 2B(3) for both Cz1, where X11-X13 and X21-X24 11 is phenylene, b11 is 1 for both, and R-11 is either phenyl or cyano. Mizuki teaches that the electron transporting layer can comprises the following compound 
    PNG
    media_image4.png
    174
    288
    media_image4.png
    Greyscale
 (paragraph [0419]). Mizuki teaches that electron transporting layer can be composed known materials, such as Alq, and does not limit the material of the electron transporting layer (paragraphs [0236]-[0239]). Mizuki teaches that the hole injection layer can comprise 
    PNG
    media_image5.png
    220
    228
    media_image5.png
    Greyscale
 (which is a p-dopant having a LUMO of -3.5 eV or less) (paragraph [0417]). Mizuki the electron injection layer comprises LiF (paragraph [0420]). Mizuki teaches that the device can comprise a hole blocking layer (a second hole transporting layer) between the light emitting layer and the electron transporting layer (paragraph [0202]). Mizuki teaches that the light emitting layer can comprise second light emitting layer and can also comprise a third light emitting layer, where each light emitting layer emits a different color and the final light emitting from the device is a combination different colors emitted for the light emitting layers (paragraph [0201]).  
Mizuki does not teach a layer between the light emitting layer and the electron transporting layer.  
Parham teaches a similar electroluminescent device (paragraphs [0221]-[0230]).  Parham teaches that one can increase the efficiency of the device by adding a hole blocking layer between the light emitting layer and the electron transporting layer (paragraph [0230], Tables 1 and 2). Parham teaches that the hole blocking layer can comprise, 
    PNG
    media_image1.png
    209
    290
    media_image1.png
    Greyscale
 (paragraphs [0113]-[0116] and [0230], Tables 1 and 2). This compound meets applicant’s formula 1 where X1 and X3 N atoms, X2 is CR, R is H, a2 and a3 are 0, a1 is 1, L1 is phenylene, b1-b3 are 1, Ar2 and Ar3 are phenyl, and Ar1 is a substituted dibenzofuran group.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Mizuki, so the device further comprises a hole blocking layer (applicant’s electron transporting layer) between the light emitting layer and the electron transporting layer composed of 
    PNG
    media_image1.png
    209
    290
    media_image1.png
    Greyscale
 as taught by Parham. The motivation would have been to improve the efficiency of the device.

Allowable Subject Matter
Claim 21 is allowed.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art fails to teach or make obvious compounds where one of X1-X3 are CR and Ar1 is fluoranthenyl or chrysenyl. The closest prior art Parham et al. (WO 2015/014434), where Parham et al. (US 2016/0181548) (hereafter “Parham”) is used as the English equivalent, teaches that the hole blocking layer can comprise, 
    PNG
    media_image1.png
    209
    290
    media_image1.png
    Greyscale
 (paragraphs [0113]-[0116] and [0230], Tables 1 and 2). Parham nor the prior art teach or make obvious modifying the compounds of Parham to arrive at the applicant’s claimed formula.
Regarding claim 21, the prior art fails to teach or make obvious applicant’s claimed compounds, 1-17, 1-71, 1-76, 1-80, 1-92, 1-141, 1-146, 1-147, 1-164, 1-172, 1-176, 1-182, 1-198, 1-200, 1-205, and 1-207. The closest prior art Huh et al. (WO 2015/152633), where Huh et al. (US 2017/0098777) (hereafter “Huh”) is used as the English equivalent, teaches that the electron transporting layer can comprise, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (paragraphs [0277]). Huh further teaches that the fluorene group can be substituted with a phenyl group, such as 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (paragraph [0277], compound I-26). Huh nor the prior art teach or make obvious modifying the compounds of Huh to arrive at compounds the meet the applicant’s claimed compounds.
For the reason aforementioned claims 4 and 21 comprise allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796